         Case 1:18-cv-06249-VSB Document 166 Filed 05/01/19 Page 1 of 1




                           LAW OFFICES OF ANDY S. OH, PLLC
                                   andyohlegal@outlook.com
                                        718.813.5025


By ECF                                              May 1, 2019

Hon. Vernon Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Great Western Ins. Co. v. Mark Graham et. al. (No. 18-cv-6249 (VSB))
               Request for Further Extension of Time to Answer or Move

Your Honor:

I represent Defendant Gregory Tolaram. With apologies to Your Honor, I write again to request
the Court’s approval for a further extension of time for Mr. Tolaram to answer or move against
the Second Amended Complaint. The original deadline was March 15, 2019. On April 1st, this
Court granted an extension until May 1st (Doc. No. 150), considering the parties being actively
engaged in settlement discussions to resolve this matter on mutually agreeable terms (as
explained in my letter of March 29, 2019 [Doc. No. 149]). At the time of my March 29th letter,
we did not expect that more time would be required to determine if the parties are able to reach a
settlement, but due to conflicting demands on time and various unexpected deadlines, settlement
negotiations are still ongoing. Thus, I respectfully request a further two-week extension of time
for Mr. Tolaram to answer or move. Gerard Kelly, lead counsel for Great Western, has agreed to
and consents to this extension of time.

Respectfully submitted,


/s/ Andy S. Oh
Andy S. Oh
